Citation Nr: 0203206	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C. § 1151 for disabilities including joint pain and 
stiffness, limited ambulation and instability, loss of 
dexterity, delayed or absent recall, recurrent ulcers and 
internal bleeding.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This appeal arose from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which denied the veteran's claim of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C. § 1151.  The veteran duly appealed to the Board  
of Veterans' Appeals (the Board).

In order to reach a fully-informed decision regarding this 
appeal, the Board has supplemented the record with additional 
evidence in the form of an independent medical opinion from a 
specialist in internal medicine who is not an employee of the 
VA.  The opinion was received at the Board in November 2001.  
Because the opinion constitutes new evidence pertaining to 
the appeal, and because the Board will rely upon it in 
reaching a decision, a copy of the opinion was provided to 
the veteran for review in accordance with the dictates of 
Thurber v. Brown, 5 Vet. App. 119 (1993).  An additional 60 
days were provided for the veteran to submit any additional 
evidence or argument.  In December 2001, the veteran 
submitted further written argument, medical records and 
copies of medical treatises in support of his claim.  The 
veteran's representative, who had submitted a brief in April 
2001, submitted an additional brief in January 2002.  


FINDING OF FACT

The weight of the medical and other evidence of record is 
against the conclusion that the veteran's claimed 
disabilities [including joint pain and stiffness, limited 
ambulation and instability, loss of dexterity, delayed or 
absent recall, recurrent ulcers and internal bleeding] were 
caused by the negligent or careless administration of 
prescription medication.


CONCLUSION OF LAW

The payment of VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disabilities including joint pain 
and stiffness, limited ambulation and instability, loss of 
dexterity, delayed or absent recall, recurrent ulcers and 
internal bleeding; alleged to have occurred due to the 
negligent or careless administration of prescription 
medication is not warranted.  38 U.S.C.A. § 1151 (West Supp. 
2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is a physician, contends that he suffered 
permanent disability following VA prescription of channel blocker 
medication, in particular the drug Felodipine, which was 
prescribed to him by the VA for treatment of hypertension.  
Specifically, he claims that he suffered permanent residuals in 
the form of joint pain and stiffness, limited ambulation and 
instability, loss of dexterity, delayed or absent recall, 
recurrent ulcers and internal bleeding as a result of the 
administration of this drug.  He asserts that the drug either 
aggravated or caused his arthritis symptoms and aggravated his 
pre-existing gastrointestinal problems.  The veteran has 
submitted evidence, including medical treatises, and his own 
opinion in support of his claim.


Relevant law and regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 U.S.C. 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the veteran filed his § 1151 claim in October 
1999.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.   See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of  VA].  

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Evaluation of medical evidence

As discussed immediately above, the Board is obligated under 
38 U.S.C. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App 362, 
367 (2001). 

Factual background

The veteran was born in 1923.  During World War II, the 
veteran sustained a bullet wound to his left leg.  He has 
suffered from varicose veins in both legs since the 1940s.  
Service connection is in effect for residuals of a gunshot 
wound of the right leg and for bilateral varicose veins.  

The veteran had a long history of gastrointestinal problems, 
including chronic gastritis, ulcers and colonic polyps, as 
well as chronic renal insufficiency.  In the early 1990s, the 
veteran experienced transient ischemic attacks; a magnetic 
resonance imaging study of his brain in 1993 was interpreted 
as showing a possible infarct.   

The veteran's medical records show that his VA primary care 
physician initially prescribed Felodipine at a dosage of 5 mg 
a day for treatment of hypertension in November 1994.  The 
veteran evidently stopped taking Felodipine after episodes of 
ankle edema and lightheadedness in July 1995, but resumed the 
medication shortly thereafter.  His medical records during 
this time frame reflect multiple complaints of edema and 
generalized body aches, which were attributed to the 
medication.  He stopped taking it altogether in June 1996.  
He began reporting arthritis-like joint pain in 1996 and 
early cataracts in 1998. 

The veteran has presented contentions to the effect that he 
believes his joint pain and stiffness, limited ambulation and 
instability, loss of dexterity, delayed or absent recall, 
recurrent ulcers and internal bleeding were caused by Felodipine.  
He also asserts that Felodipine either aggravated or caused his 
arthritis symptoms and aggravated his pre-existing 
gastrointestinal problems.  In written argument received in 
December 2001, he presented another theory of entitlement, namely 
that his VA physicians negligently prescribed Felodipine despite 
the veteran's concurrent ingestion of acetaminophen and 
grapefruit juice, and that such interaction caused his claimed 
disabilities.  

As noted in the Introduction above, the Board has 
supplemented the record with additional evidence in the form 
of an independent medical opinion from a specialist in 
internal medicine who is not an employee of the VA (the IME).  
See 38 U.S.C.A. § 7109 (West 1919); 38 C.F.R. § 20.901 
(2001).  

In the November 2001 opinion, the IME, who Director of the 
Division of General Internal Medicine at a state university 
medical center, summarized the veteran's medical history.  
Based upon the review of the veteran's medical records, the 
IME concluded as follows:  

After review of his medical records and 
literature pertaining to the adverse 
events from felodipine use, I feel that 
it is unlikely that the patient's claimed 
disabilities are related to his 
felodipine use.  His recurrent ulcers and 
internal bleeding are most likely related 
to his H. pylori-like infection and its 
resistance to treatment.  His limited 
ambulation and instability with loss of 
dexterity and delayed or absent recall is 
most likely due to his lacunar infarcts 
and long-standing hypertension.  His 
joint pain and stiffening, which has 
resolved, was most likely due to a 
transient inflammatory polyarthritis.  
Any residual arthritic pain, particularly 
that relating to his shoulder, knee, and 
ankles, is most likely degenerative joint 
disease.

Analysis

Preliminary matter - duty to assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the February 2000 Statement of the Case (SOC) 
and the May 2000 Hearing Officer's Decision and Supplemental 
Statement of the Case (SSOC) which were issued during the 
pendency of this appeal, the veteran and his representative 
were provided notice of the information, medical evidence or 
lay evidence necessary to substantiate the claim on appeal.  
The SOC also informed the veteran of the pertinent law and 
regulations, as well as his due process rights.  Moreover, 
the Thurber letter which was sent by the Board in November 
2001 further informed the veteran of what was required.   

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, to include the 
presentation of testimony at a personal hearing at the RO in 
May 2000.  He has submitted evidence and argument, including 
a box of material in response to the IME opinion.  As noted 
by the Board in the Introduction, the veteran's 
representative has submitted two written briefs directly to 
the Board, in April 2001 and in January 2002.

Thus, the record demonstrates that the veteran and his 
representative have been informed of what evidence had been 
relied upon by the RO in making their decision and informed 
of the types of evidence that would assist in establishing 
his claim.  There is no indication that there are any 
additional records which currently exist and which have not 
been obtained.

The Board further observes that an IME opinion has been 
obtained, in the effort to substantiate the veteran's own 
assertions.  It appears that all existing evidence which is 
pertinent to this claim has been obtained, and the veteran 
does not appear to contend otherwise.

In sum, the Board has reviewed the evidence of record has and 
determined that all notification and development actions 
required by the VCAA have been completed.  The Board finds 
that it may therefore proceed with a decision on the merits 
of the veteran's claim.

Discussion

To briefly recapitulate, current law provides that VA 
compensation benefits shall be awarded for additional 
disability which was caused by VA medical treatment, and the 
proximate cause of the disability or death was either (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (2) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West Supp. 
2001).

In essence, the veteran, who is a physician, contends that he 
acquired the claimed disabilities because of the improper 
prescription of medication for hypertension.
The veteran's representative contends, in essence, that 
because the veteran is a physician, his own opinion as to the 
source of his claimed disabilities places the evidence as to 
this issue in equipoise and that the claim accordingly must 
be granted.

The choice of one particular drug over another for the 
treatment of a patient, such as the veteran, who has multiple 
medical problems is a complex one and one requiring medical 
expertise which the Board does not possess and indeed is 
prohibited from exercising.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the task of the Board is to review 
the medical evidence of record and evaluate the credibility 
and probative value of the opinions expressed by those who do 
possess the necessary expertise, in light of the governing 
law and regulations.  Guidelines for the evaluation of 
medical evidence are found in the Court's jurisprudence and 
have been discussed by the Board in the law and regulations 
section above.   

In essence, the medical evidence boils down to statements 
made by the veteran, who is a physician, in his own behalf 
and those of the IME.  

As a medical doctor, the veteran is competent to render an 
opinion upon matters requiring medical expertise such as the 
etiology of a particular disability.  In this capacity, in 
support of his claim, the veteran has presented the opinion 
that his VA physicians prescribed Felodipine in a negligent 
manner.  He has indicated, in essence, that VA health care 
providers ignored contraindications, such as his age (over 
65) and the fact that he drank grapefruit juice.    

The IME has opined that the prescription of Felodipine did 
not result in the disabilities claimed by the veteran, and 
that any disability related to Felodipine was merely acute 
and transitory, and resolved without chronic or current 
residuals.  

As discussed above, it is the Board's responsibility to 
assess the credibility and weight to be given to each piece 
of evidence, in the context of the entire record.  See 
Madden, supra.  The Board is cognizant of possible self 
interest which any veteran has in promoting a claim for 
monetary benefits.  The Board may properly consider the 
personal interest a claimant has in his or her own case.  
However, the Court has held that the Board is not free to 
ignore the assertion of a claimant-physician as to any matter 
upon which he is competent to offer an opinion.  This does 
not mean that the Board cannot consider the personal interest 
that the appellant-expert has in his own case . . . "  Pond 
v. West, 12 Vet. App. 341, 345 (1999) [citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility, but not the competency, of testimony)]. 

In this regard, the Board observes that the veteran's self-
interest in this case includes the receipt of monetary 
benefits if he is successful in pressing his claim.  The 
independent medical expert is not affiliated with the VA.  He 
was paid a single fee for his independent research into the 
matter, and his written opinion.  His fee was not contingent 
on any particular conclusion made or on the final outcome of 
the case.  

The Board observes that the IME's opinion was based on a 
review of the veteran's medical records and literature 
pertaining to adverse events from Felodipine use.  In 
essence, the IME indicated that after being prescribed 
Felodipine, the veteran developed lower extremity edema, 
lightheadedness and joint symptoms suggestive of 
polyarthritis. The IME further indicated that these symptoms 
resolved after Felodipine was discontinued.  The IME 
attributed each of the veteran's currently claimed 
disabilities to other causes, and concluded that it is 
unlikely that these disabilities are related to his 
Felodipine use.  In particular, the IME noted that the joint 
pain and stiffness associated with Felodipine had resolved 
and that any current arthritic pain was due to degenerative 
joint disease.  Also noted was the fact that many of the 
veteran's currently claimed conditions pre-existed the use of 
Felodipine.

In support of his claim, the veteran has presented his own 
opinion that his current disabilities were caused or 
aggravated by Felodipine.  The veteran appears to base his 
conclusion on medical treatise evidence which he has 
supplied.  That evidence indicates that common side effects 
of Felodipine include swelling of the legs and feet.  This 
appears to have been the case with respect to him.  However, 
as noted by the IME, the medical evidence indicates that the 
swelling was transitory and resolved when Felodipine was 
discontinued.  Indeed, the veteran does not appear to 
currently claim that such swelling exists.

The medical treatise submitted by the veteran also listed 
rare side effects of Felodipine.  This list includes 
literally dozens of side effects, including joint pain.  
Again, the IME indicated that joint pain experienced by the 
veteran resolved when Felodipine was discontinued.  Of 
interest, the long list of rare side effects does not include 
any of the other disabilities currently claimed by the 
veteran.      
 
After having carefully evaluated all of the evidence, the 
Board places greater weight of probative value of the IME 
opinion than it does of the veteran's own opinion.  The Board 
disagrees with the contention of the veteran's representative 
that the mere fact that the veteran is a physician places the 
two opinions in equipoise.
As discussed above, the Board may choose one medical opinion 
over another if it provides reasons for doing so.  See, e.g., 
Wensch, supra.

Although in no way impugning the veteran's motives, the Board 
believes that self interest may be a factor in his opinion.  
See Pond, supra.  It would be hard to conceive that a 
physician claiming VA monetary benefits would submit a 
medical opinion against his own claim. 

More significantly, the IME's opinion appears to be more 
consistent with the medical record than is the veteran's 
opinion. That is, the veteran's currently claimed 
disabilities are, as the IME pointed out, fully explained by 
other causes, most if not all of which predated the 
prescription of Felodipine.  The medical evidence of record 
further appears to indicate, consistent with the IME's 
conclusion, that symptoms associated with Felodipine use 
stopped when the medication was discontinued.  The IME's 
conclusion also appears to be supported by the information 
submitted by the veteran, which indicates that side effects 
such as swelling of the legs and feet could be expected.  The 
information supplied by the veteran does not, however, appear 
to support the proposition that permanent sequelae such as he 
claims are to be expected.

In the absence of a current disability resulting from VA 
medical care, no VA compensation may be paid.  See 
38 U.S.C.A. § 1151 (West. Supp. 2001).  For reasons explained 
above, the Board concludes that no permanent disability has 
been demonstrated as being due to VA medical care.  The Board 
bases its conclusion on the IME opinion and the objective 
medical evidence of record and accords the veteran's own 
medical opinion relatively little weight.  

In conclusion, the preponderance of the evidence reflects 
that although the veteran had a frustrating course with the 
medication Felodipine, which ended in the selection of a 
different medication for the control of the veteran's blood 
pressure, no current disability resulted therefrom.  As 
explained above, the veteran's own expert medical opinion to 
the contrary has been considered in this matter; however, the 
Board has chosen to place greater weight of probative value 
upon the opinion of the IME for the reasons set forth above.  

In the absence of additional disability due to VA medical 
treatment, the matter of alleged VA negligence is moot.  That 
is, in the absence of current disabilities which are 
demonstrated to be the result of VA medical care, whether 
such medical care was careless or not is of no consequence.  
Similarly, in the absence of disability due to VA medical 
treatment, the matter of (un)foreseeability need not be 
discussed.  
See 38 U.S.C.A. § 1151 (West Supp. 2001).

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim for VA compensation under the 
provisions of 38 U.S.C.A. § 1151.  His claim is accordingly 
denied.  


ORDER

VA compensation under the provisions of 38 U.S.C. § 1151 for 
disabilities including joint pain and stiffness, limited 
ambulation and instability, loss of dexterity, delayed or 
absent recall, recurrent ulcers and internal bleeding is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

